Title: John Quincy Adams to John Adams, 4 March 1782
From: Adams, John Quincy
To: Adams, John


     
      Honoured Sir
      St. Petersbourg February 21 / March 4 1782
     
     I receiv’d three days agone your favour of Feby. 5th. I have found a good Latin and french Dictionary, but I should be glad to have one Latin and English, because I am obliged at present to translate every thing into French, unless I translate the words twice; by which, (besides it’s being very troublesome), the sense of the Latin will be often lost. I can get any Latin books here that I want. I have finished Cornelius Nepos, and have translated Cicero’s first oration against Catilina.
     I have not made many acquaintances here, but there is a subscription Library of English books, to which Mr. Dana has subscribed, so that I have as much as I want, to read. I have lately finished Hume’s history of England and am at present reading Mrs. Macaulay’s. In the third volume of Hume’s history I find an exact description of the present state of this Country in these few lines.
     “If we consider the antient state of Europe, we shall find that the far greater part of the society were every where bereaved of their personal liberty and lived entirely at the will of their masters. Everyone that was not noble was a slave. The peasants were sold along with the land. The few inhabitants of cities were not in a better condition. Even the gentry themselves were subjected to a long train of subordination, under the greater barons or chief vassals of the crown, who tho’ seemingly plac’d in a high state of splendor, yet, having but a slender protection, of the law, were exposed to every tempest of state, and by the precarious condition in which they lived, paid dearly for the power of oppressing and tyrannizing over their inferiors.”
     Please to give my duty to Mamma whenever you write. I will write to her as often as I can.
     We have had here lately some days exceeding cold. Reaumur’s Thermometer has been as low as 32 degrees below the degree of freezing but it thaws at present, and it is likely we shall not have again this winter such severe cold weather. We open a window every morning for about a half an hour, so that we always have fresh air in our chambers.
     You ask me in your letter, what is the Language of the Russians? Voltaire says, “Un Grec fut premier Métropolitain de Russie ou Patriarche. C’est déla que les Russes ont adopté dans leur langue un alphabet tiré du Grec; ils y auraient gagné si le fond de leur langue qui est la Slavone, n’était toujours demeuré le même, à quelques mots pres, qui concernent leur Liturgie et leur Hiérarchic.” To this may be added that their alphabet is composed of 36 letters. But all the nobility speak French and German.
     
      I am your dutiful Son,
      J. Q. A.
     
     
      P.S. Please to present my respects to Mr. Thaxter, and to all Friends. Mr. D. is well and writes by this post.
     
    